Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 25-32, 36-47, are pending in this application.
Claims 1-24, 33-35, are deleted.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms, which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online 
Claims 25-32, 36-47, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, of U.S. Patent No. 9,789,116; claims 2-5, 8-21, of 9,801,863; and claims 1-21, of US patent 10,420,752.   Although the claims at issue are not identical, they are not patentably distinct from each other because, when the activity of a short chain DH enzyme of cell/tissues is inhibited in a subject, as claimed in US ‘116, the neutrophils in the subject must necessarily increase as in the instant. When stem cells are mobilized/increased in a subject, as in US ‘863, the neutrophils in the subject must necessarily be mobilized/increased as in the instant. The expected outcome in claims 44-47, are due to the properties of the compounds and therefore, are inherent in the US patents’ inventions. 
The invention in claims 1-21, of US 10,420,752, are claimed in the instant claims 25-32, 36-40, the difference is that the inhibitors are specified in US ‘752, while they are non-limiting in the instant invention.  In addition, in the instant claims 41-43, the subject who had not received stem cell or bone marrow transplantation are not excluded. The expected outcome in claims 44-47, are due to the properties of the compounds and therefore, are inherent in the US patents’ inventions. 
The scope of the amended compounds embraced the compounds in the patents.
Response
Applicant's arguments filed 11/01/21 have been fully considered but they are not persuasive. Applicant asserts the amended compounds are no longer non-limiting in scope but fails to set forth why the claims are patentable over the patents. Even though they are not non-limiting, their scope still embraced the compounds in the patents.  Hence, applicant must still file TDs.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
November 4, 2021